Citation Nr: 0632299	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-33 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for impotence and kidney damage claimed to 
be the result of Department of Veterans Affairs (VA) medical 
treatment received in February and March 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969 and from July 1969 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the VA Regional 
Office (RO).  In that decision, the RO denied entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
impotence, penile scarring, and kidney damage claimed to be 
the result of VA medical treatment provided in February and 
March 2001.  The veteran perfected an appeal of that 
decision.  He subsequently withdrew the claim for penile 
scarring in a letter received December 27, 2005.  


REMAND

The veteran contends that compensation is warranted for 
impotence and kidney damage disabilities that were caused by 
surgeries performed at a VA medical center (VAMC) in February 
and March 2001.  In May 1999, the veteran sought treatment at 
a VAMC complaining of abnormal penile curvature that hindered 
intercourse.  He was diagnosed with Peyronie's disease and 
began conservative treatment.  When conservative treatment 
failed, the veteran opted for surgical implantation of an 
inflatable penile prosthetic device.  On February 26, 2001, 
the veteran underwent surgical implantation of the inflatable 
prosthesis.  Nearly a week after surgery, he developed an 
infection near the surgical site and removal of the 
prosthesis was recommended.  

On March 7, 2001, the first inflatable prosthesis was removed 
and a second malleable penile prosthesis implanted.  The 
following day, his penis remained red, swollen, and painful.  
In addition, he presented unusually high potassium levels, 
which signaled acute renal failure.  A nephrologist was 
consulted, who determined that the veteran's renal failure 
was caused by a negative reaction to antibiotics.  His renal 
failure was treated with aggressive hydration and diuresis.  
In light of the recurrent infection surrounding his 
prosthesis, the veteran's physician recommended removal.  On 
March 9, 2001, the prosthetic was removed.  There were no 
further complications. 

With regard to his claim for kidney damage, the veteran's 
preoperative serum creatinine levels were .09, which is on 
the lower end of the normal range.  During post-operative 
renal failure, his serum creatinine levels rose to 3.8.  In 
April 2001, his serum creatinine levels were 2.1.  In June 
2001, his serum creatinine levels were 1.5, which is on the 
upper end of the normal range.  

The veteran experienced an episode of hyperkalemia, a form of 
renal failure, in January 2001 while hospitalized for a 
stroke.  August 2004 VA treatment records reveal that during 
a urinary tract infection, the veteran's serum creatinine 
level elevated to 2.7.  He was treated with antibiotics and 
his condition improved.  He also underwent a bilateral kidney 
ultrasound in August 2004.  A small cyst in the left kidney 
was revealed.  

An October 2, 2002 opinion statement written by the Chief of 
Urology at the VA medical center where the veteran's 
procedures were performed noted that the veteran's 
postoperative creatinine levels were higher than his 
preoperative creatinine levels.  In light of the evidence of 
increased creatinine levels, the examiner noted that the 
veteran may be entitled to compensation.  Despite submitting 
evidence of increased serum creatinine levels, an episode of 
hyperkalemia, and a cyst on the left kidney; the veteran has 
not undergone a VA medical examination.  Thus, the medical 
evidence of record is incomplete, as no medical opinion has 
been obtained to determine whether the veteran's current 
kidney-related conditions are indicative of residual kidney 
damage caused by VA medical treatment received in February 
and March 2001. 

In addition, the veteran has questioned whether he was 
capable of consenting to the second and third surgery.  The 
informed consent documents have not been associated with the 
claims folder.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims, the issue of 
entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for impotence and kidney damage claimed to 
be the result of VA medical treatment is REMANDED for the 
following development: 

1.  Associate either the original or 
duplicate copies of the informed consent 
documents for surgeries performed on 
February 26, 2001, March 7, 2001, and 
March 9, 2001.  If these documents are 
nondiscoverable, the VA medical center 
must so state.  

2.  Provide the veteran a VA examination 
to determine whether it is at least as 
likely as not (probability of 50 percent 
or better) that the veteran's impotence, 
increased serum creatinine levels, 
hyperkalemia, kidney cyst, or other 
chronic kidney condition are the result 
of the February and March 2001 VA 
treatment.  The claims file must be made 
available to and be reviewed by the 
examiner and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
obtain any tests or studies deemed 
necessary for an accurate assessment.  

3.  If disability or additional 
disability are found to be the result of 
the VA treatment, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the disability or additional disability 
is the result of VA failure to exercise 
the degree of care expected of a 
reasonable health care provider.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefits sought remain 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








